\OOC`!O‘\L/\-l>bJ[\)>-d

NNNNNNN[\JNi-‘»-nv-Io_\»-¢»_\»-av-\»-¢»-\
O°\lo\Lh-§WNHO\OOC`]O\UIJ>DJN'_‘O

 

Case 18-12662-ab| Doc 140 Entered 02/12/19 12:03:08 Page 1 of 4

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste l

Las Vegas, NV 89146

(702) 307-2022

TRUSTEE

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
Case No. BK-S 18-12662-ABL
IN PROCEEDINGS UNDER CHAPTER 7
EX PARTE APPLICATION FOR

COMPENSATION FOR KENNETH A.
SELTZER, CPA

In re

MEDIZONE INTERNATIONAL, INC.,

Debtor. (No Hearing Required)

\/\./V\/\./VVVVV

 

LENARD E. SCHWARTZER, Trustee herein, makes application for compensation for
KENNETH A. SELTZER, CPA, and alleges:

1. LENARD E. SCHWARTZER is the duly appointed and acting Trustee in this case.

2. By order entered January 30, 2019 [Doc 137], KENNETH A. SELTZER, CPA, was
employed to prepare estate tax returns as required.

3. A 2018 tax return has been prepared by the accountant, and the estate owes KENNETH A.
SELTZER, CPA, $750.00 for said return. See the attached invoice, marked Exhibit l and
incorporated herein by reference.

/////

/////

 

\DOO'-~]O\U\-IL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

Case 18-12662-ab| Doc 140 Entered 02/12/19 12:03:08 Page 2 of 4

WHEREFORE, your Applicant prays for an order authorizing compensation for KENNETH
A. SELTZER, CPA, in the amount of $750.00.

Date: February 7, 2019 W’%

LENARD E. sCHwARTZEiz, Trustee

DECLARATION OF TRUSTEE
l declare, under penalty of perjury, that the foregoing is true and correct, to the best of my

knowledge information and belief.
Date: February 7, 2019 M%

LENARD E. sCHWARTZF:R, /rmstee

 

Case 18-12662-ab| Doc 140 Entered 02/12/19 12:03:08 ' Page 3 of 4

EXHIBIT “l "

Case 18-12662-ab| Doc 140 Entered 02/12/19 12:03:08 Page 4 of 4

Kenneth A Seltzer CPA, APC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|nvolce
17 Candlewyck Dr _
Henderson, NV 89052 Date |“V°'Ce #
2/5/2019 12006
Bi|l To

Medizone International, Inc.

Lenard E Schwartzer

2850 S Jones Blvd

Ste 1

Las Vegas, NV 89146

|tem Description Amount
Corporate Tax Retur... Preparation of federal tax return for 2018 (3hrs) 750.00
T°ta' $750.00

 

 

 

MJ// " ”

 

